          Case 1:18-cv-09054-RA Document 29 Filed 03/04/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANGUS MORDANT,

                                  Plaintiff,                    Docket No. 18-cv-09054 (RA)

        - against -
                                                                NOTICE OF MOTION

 CITINSIDER, LLC,
 BROKERPULSE LLC,

                                 Defendants.



       PLEASE TAKE NOTICE that, upon the annexed declaration of James H. Freeman,

Esq., dated March 4, 2019, which sets forth applicable legal authorities, and the exhibits attached

thereto [Exhibit A: default judgments as judicial precedent for damages; Exhibit B: the amended

complaint and exhibits; Exhibit C; the Affidavits of Service, filed November 29, 2019; Exhibit

D: the Clerk’s Certificates of Default, filed December 27, 2019; and Exhibit E: the proposed

Default Judgment], Plaintiff Angus Mordant (“Plaintiff”) will move the Court, before the

Honorable Ronnie Abrams (U.S.D.J.), at Courtroom 1506 of the United States Courthouse, 40

Foley Square, New York, New York 10007 on any date and time as the Court may order (but not

less than 14 days after service of this motion is effectuated), for an Order granting entry of

default judgment pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure in Plaintiff’s

favor on the issues of liability and statutory damages of $30,000 for copyright infringement

under 17 U.S.C. § 501 against Defendants Citinsider LLC and Broker Pulse LLC (collectively

“Defendants”), jointly and severally; for Plaintiff’s attorneys’ fees and costs in the amount of

$2625.00 and $495.00 pursuant to 17 U.S.C. §505, respectively; for post-judgment interest under

28 U.S.C.A. § 1961; and for such further relief as this Court deems just and proper.
          Case 1:18-cv-09054-RA Document 29 Filed 03/04/19 Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(b),

opposition papers, if any, shall be served upon the undersigned by March 26, 2019, and reply

papers, if any, shall be served by the undersigned by April 2, 2019.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 55.2(c),

service of a copy of this motion and annexed affidavit and exhibits upon Defendant shall be

made at the last known business address of Defendants, and shall be deemed good and sufficient

service thereof.



Dated: Valley Stream, New York
March 4, 2019

                                                            Respectfully submitted,

                                                            LIEBOWITZ LAW FIRM, PLLC

                                                            By: /jameshfreeman/
                                                            James H. Freeman
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 111580
                                                            (516) 233-1660
                                                            jf@liebowitzlawfirm.com

                                                            Attorneys for Plaintiff
                                                            Angus Mordant


TO:

BROKERPULSE LLC c/o SCHLUSSEL & BYALICK, LLP
7001 BRUSH HOLLOW ROAD S TE 214
WESTBURY, NEW YORK, 11590

Defendant BrokerPulse LLC


CITINSIDER LLC
373 PARK AVENU E SOUTH, 6TH FLR
NEW YORK, NEW YORK, 10016
         Case 1:18-cv-09054-RA Document 29 Filed 03/04/19 Page 3 of 3



Defendant Citinsider LLC
